Title: From Benjamin Franklin to John Canton, 15 August 1771
From: Franklin, Benjamin
To: Canton, John

Dear Sir,
Augt. 15. 71
I have just received the enclos’d from Dr. Priestly. And as it contains an Account of a new Discovery of his, which is very curious, and, if it holds, will open a new Field of Knowledge, I send it to you immediately. Please to communicate it to Dr. Price  when he returns. I am just about taking a Trip for a few Weeks to Ireland. I hope I shall find you well at my Return. I am, with great Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
 Addressed: To / Mr Canton / at the Academy / Spital Square / Bps. Gate Street